           IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF MISSOURI
                    ST. JOSEPH DIVISION

TERI DEAN,                        )
                                  )
               Plaintiff,         )
                                  )
    v.                            )       Case No.:   5:19-cv-06022-SRB
                                  )
EDWARD BEARDEN, et al.,           )
                                  )
               Defendants.        )

             Amended Answer and Affirmative Defenses

    Defendants Edward Bearden, Elijah Mosier, and Todd Mustain state:

    1.   Defendants admit that Teri Dean was confined at Chillicothe

         Correctional Center. Defendants deny the remaining allegations

         in paragraph 1.

    2.   Defendants admit that Plaintiff attempts to bring various counts

         against them but deny the remaining allegations in paragraph 2.

    3.   Defendant lack sufficient knowledge or information to form a

         belief as to the truth of the allegations in paragraph 3; therefore,

         Defendants deny the allegations therein.

    4.   Defendants admit that Plaintiff attempts to bring various state

         law claims against individual defendants but deny the remaining

         allegations in paragraph 4.

    5.   The allegations in paragraph 5 contain legal conclusions, not

                                      1

     Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 1 of 32
      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

6.    The allegations in paragraph 6 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

7.    The allegations in paragraph 7 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

8.    Defendants admit the allegations in paragraph 8.

9.    Defendants admit that Edward Bearden was a Corrections

      Officer at the Chillicothe Correctional Center until August 2018.

      Defendants deny the remaining allegations in paragraph 9.

10.   Defendants admit that Elijah Mosier was a Sergeant at

      Chillicothe Correctional Center, where he is still employed.

      Defendants deny the remaining allegations in paragraph 10.

11.   Defendants admit that Todd Mustain was a Corrections Officer

      at Chillicothe Correctional Center, where he is still employed.

      Defendants deny the remaining allegations in paragraph 11.

                                 2

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 2 of 32
12.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 12;

      therefore, Defendants deny the allegations therein.

13.   Defendants admit that Anne Precythe has been the Director of

      the Missouri Department of Corrections since February 9, 2017,

      and remains in that position. Defendants deny the remaining

      allegations in paragraph 13.

14.   Defendants admit that Plaintiff was at the Chillicothe

      Correctional Center, but lack sufficient knowledge or information

      to form a belief as to the truth of the remaining allegations in

      paragraph 14; therefore, Defendants deny the remaining

      allegations therein.

15.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 15;

      therefore, Defendants deny the allegations therein.

16.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 16;

      therefore, Defendants deny the allegations therein.

17.   Defendants deny the allegations in paragraph 17.

18.   Defendants deny the allegations in paragraph 18.

19.   Defendants deny the allegations in paragraph 19.

                                 3

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 3 of 32
20.   Defendants deny the allegations in paragraph 20.

21.   Defendants deny the allegations in paragraph 21.

22.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 22;

      therefore, Defendants deny the allegations therein.

23.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 23;

      therefore, Defendants deny the allegations therein.

24.   Defendants deny the allegations in paragraph 24.

25.   Defendants deny the allegations in paragraph 25.

26.   Defendants admit that Mosier and Mustain are employed at

      Chillicothe Correctional Center. Defendants lack sufficient

      knowledge or information to form a belief as to the truth of the

      remaining allegations in paragraph 26; therefore, Defendants

      deny the remaining allegations therein.

27.   Defendants deny the allegations in paragraph 27.

28.   Defendants deny the allegations in paragraph 28.

29.   Defendants deny the allegations in paragraph 29.

30.   Defendants deny the allegations in paragraph 30.

31.   Defendants deny the allegations in paragraph 31.

32.   Defendants deny the allegations in paragraph 32.

                                 4

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 4 of 32
33.   Defendants deny the allegations in paragraph 33.

34.   Defendants deny the allegations n paragraph 34.

35.   Defendants deny the allegations in paragraph 35.

36.   Defendants deny the allegations in paragraph 36.

37.   Defendants admit that cross-gender pat downs previously

      occurred at Chillicothe Correctional Center. Defendants lack

      sufficient knowledge or information to form a belief as to the

      remaining allegations in paragraph 37; therefore, Defendants

      deny the remaining allegations therein.

38.   Defendants deny the allegations in paragraph 38.

39.   Defendants deny the allegations in paragraph 39.

40.   Defendants deny the allegations in paragraph 40.

41.   Defendants deny the allegations in paragraph 41.

42.   Defendants deny the allegations in paragraph 42.

43.   Defendants deny the allegations in paragraph 43.

44.   Defendants deny the allegations in paragraph 44.

45.   Defendants deny the allegations in paragraph 45.

46.   Defendants deny the allegations in paragraph 46.

47.   The allegations in paragraph 47 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

                                 5

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 5 of 32
      therein.

48.   Defendants deny the allegations in paragraph 48.

49.   Defendants deny the allegations in paragraph 49.

50.   Defendants deny the allegations in paragraph 50.

51.   Defendants deny the allegations in paragraph 51.

52.   Defendants deny the allegations in paragraph 52.

53.   Defendants deny the allegations in paragraph 53.

54.   Defendants deny the allegations in paragraph 54.

55.   Defendants deny the allegations in paragraph 55.

56.   Defendants deny the allegations in paragraph 56.

57.   Defendants deny the allegations in paragraph 57.

58.   Defendants deny the allegations in paragraph 58.

59.   Defendants deny the allegations in paragraph 59.

60.   Defendants deny the allegations in paragraph 60.

61.   Defendants deny the allegations in paragraph 61.

62.   Defendants deny the allegations in paragraph 62.

63.   The allegations in paragraph 63 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

64.   Defendants deny the allegations in paragraph 64.

                                 6

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 6 of 32
65.   Defendants deny the allegations in paragraph 65.

66.   Defendants deny the allegations in paragraph 66.

67.   Defendants deny the allegations in paragraph 67.

68.   Defendants deny the allegations in paragraph 68.

69.   Defendants deny the allegations in paragraph 69.

70.   Defendants deny the allegations in paragraph 70.

71.   Defendants deny the allegations in paragraph 71.

72.   Defendants deny the allegations in paragraph 72.

73.   Defendants deny the allegations in paragraph 73.

74.   Defendants deny the allegations in paragraph 74.

75.   Defendants deny the allegations in paragraph 75.

76.   The allegations in paragraph 76 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

77.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 77;

      therefore, Defendants deny each allegation therein.

78.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 78;

      therefore, Defendants deny each allegation therein.

                                 7

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 7 of 32
79.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 79;

      therefore, Defendants deny each allegation therein.

80.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 80;

      therefore, Defendants deny each allegation therein.

81.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 81;

      therefore, Defendants deny each allegation therein.

82.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 82;

      therefore, Defendants deny each allegation therein.

83.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 83;

      therefore, Defendants deny each allegation therein.

84.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 84;

      therefore, Defendants deny each allegation therein.

85.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 85;

      therefore, Defendants deny each allegation therein.

                                 8

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 8 of 32
86.   The allegations in paragraph 86 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

87.   Defendants admit the allegations in paragraph 87.

88.   Defendants admit the allegations in paragraph 88.

89.   Defendants lack sufficient knowledge or information to form a

      belief as to the truth of the allegations in paragraph 89;

      therefore, Defendants deny each allegation therein.

90.   Defendants deny the allegations in paragraph 90.

91.   Defendants deny the allegations in paragraph 91.

92.   Defendants admit that Bearden worked at Chillicothe

      Correctional Center until August 2018, but deny the remaining

      allegations in paragraph 92.

93.   Defendants deny the allegations in paragraph 93.

94.   Defendants deny the allegations in paragraph 94.

95.   Defendants deny the allegations in paragraph 95.

96.   Defendants deny the allegations in paragraph 96.

97.   Defendants deny the allegations in paragraph 97.

98.   Defendants deny the allegations in paragraph 98.



                                 9

 Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 9 of 32
       Plaintiff’s Designation of Section 1983 Claims

                 Plaintiff’s Designation of Count I

99.   Defendants incorporate the preceding paragraphs by reference as

      though full set forth herein.

100. The allegations in paragraph 100 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

101. The allegations in paragraph 101 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

102. The allegations in paragraph 102 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.

103. The allegations in paragraph 103 contain legal conclusions, not

      statements of fact; therefore, no response is required. To the

      extent a response is required, Defendants deny the allegations

      therein.



                                10

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 10 of 32
                  Plaintiff’s Designation of Count II

104.   Defendants incorporate the preceding paragraphs by reference

       as though full set forth herein.

105. The allegations in paragraph 105 contain legal conclusions, not

       statements of fact; therefore, no response is required. To the

       extent a response is required, Defendants deny the allegations

       therein.

106. The allegations in paragraph 106 contain legal conclusions, not

       statements of fact; therefore, no response is required. To the

       extent a response is required, Defendants deny the allegations

       therein.

107. The allegations in paragraph 107 contain legal conclusions, not

       statements of fact; therefore, no response is required. To the

       extent a response is required, Defendants deny the allegations

       therein.

108. The allegations in paragraph 108 contain legal conclusions, not

       statements of fact; therefore, no response is required. To the

       extent a response is required, Defendants deny the allegations

       therein.

              Plaintiff’s Designation of Count III

109. Defendants incorporate the preceding paragraphs by reference as

                                  11

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 11 of 32
     though full set forth herein.

110. The allegations in paragraph 110 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

111. The allegations in paragraph 111 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

112. The allegations in paragraph 112 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

113. The allegations in paragraph 113 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

             Plaintiff’s Designation of Count IV

114. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

115. The allegations in paragraph 115 contain legal conclusions, not

                               12

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 12 of 32
     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

116. The allegations in paragraph 116 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

117. The allegations in paragraph 117 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

118. The allegations in paragraph 118 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                Plaintiff’s Designation of Count V

119. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

120. The allegations in paragraph 120 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

                               13

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 13 of 32
     therein.

121. The allegations in paragraph 121 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

122. The allegations in paragraph 122 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

123. The allegations in paragraph 123 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

124. Defendants deny the allegations in paragraph 124.

125. Defendants deny the allegations in paragraph 125.

126. Defendants deny the allegations in paragraph 126.

127. Defendants deny the allegations in paragraph 127.

128. Defendants deny the allegations in paragraph 128.

129. Defendants deny the allegations in paragraph 129.

130. Defendants deny the allegations in paragraph 130.

131. The allegations in paragraph 131 contain legal conclusions, not

                               14

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 14 of 32
     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

132. The allegations in paragraph 132 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

133. The allegations in paragraph 133 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

134. The allegations in paragraph 134 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

135. The allegations in paragraph 135 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

136. The allegations in paragraph 136 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

                               15

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 15 of 32
     extent a response is required, Defendants deny the allegations

     therein.

   Plaintiff’s Designation of Missouri State Law Claims

             Plaintiff’s Designation of Count VI

137. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

138. The allegations in paragraph 138 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

139. The allegations in paragraph 139 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

140. The allegations in paragraph 140 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count VII

141. Defendants incorporate the preceding paragraphs by reference as

     though full set forth herein.

                               16

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 16 of 32
142. Defendants deny the allegations in paragraph 142.

143. Defendants deny the allegations in paragraph 143.

144. Defendants deny the allegations in paragraph 144.

145. The allegations in paragraph 145 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count VIII

146. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

147. Defendants deny the allegations in paragraph 147.

148. Defendants deny the allegations in paragraph 148.

149. Defendants deny the allegations in paragraph 149.

150. Defendants deny the allegations in paragraph 150.

151. The allegations in paragraph 151 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

             Plaintiff’s Designation of Count IX

152. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

                               17

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 17 of 32
153. The allegations in paragraph 153 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants admit the allegations

     therein.

154. The allegations in paragraph 154 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

155. The allegations in paragraph 155 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                Plaintiff’s Designation of Count X

156. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

157. Defendants deny the allegations in paragraph 157.

158. Defendants deny the allegations in paragraph 158.

159. The allegations in paragraph 159 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                               18

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 18 of 32
160. The allegations in paragraph 160 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

             Plaintiff’s Designation of Count XI

161. Defendants incorporate the preceding paragraphs by reference as

     though full set forth herein.

162. Defendants deny the allegations in paragraph 162.

163. Defendants deny the allegations in paragraph 163.

164. Defendants deny the allegations in paragraph 164.

165. The allegations in paragraph 165 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count XII

166. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

167. Defendants deny the allegations in paragraph 167.

168. Defendants deny the allegations in paragraph 168.

169. Defendants deny the allegations in paragraph 169.

170. Defendants deny the allegations in paragraph 170.

                               19

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 19 of 32
171. The allegations in paragraph 171 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count XIII

172. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

173. The allegations in paragraph 173 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants admit the allegations

     therein.

174. The allegations in paragraph 174 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

175. The allegations in paragraph 175 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                Plaintiff’s Designation of Count XIV

176. Defendants incorporate the preceding paragraphs by reference as

                               20

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 20 of 32
     though fully set forth herein.

177. Defendants deny the allegations in paragraph 177.

178. Defendants deny the allegations in paragraph 178.

179. The allegations in paragraph 179 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

180. The allegations in paragraph 180 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

             Plaintiff’s Designation of Count XV

181. Defendants incorporate the preceding paragraphs by reference as

     though full set forth herein.

182. Defendants deny the allegations in paragraph 182.

183. Defendants deny the allegations in paragraph 183.

184. Defendants deny the allegations in paragraph 184.

185. The allegations in paragraph 185 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                               21

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 21 of 32
            Plaintiff’s Designation of Count XVI

186. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

187. Defendants deny the allegations in paragraph 187.

188. Defendants deny the allegations in paragraph 188.

189. Defendants deny the allegations in paragraph 189.

190. Defendants deny the allegations in paragraph 190.

191. The allegations in paragraph 191 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count XVII

192. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

193. The allegations in paragraph 193 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants admit the allegations

     therein.

194. The allegations in paragraph 194 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

                               22

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 22 of 32
     therein.

195. The allegations in paragraph 195 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

           Plaintiff’s Designation of Count XVIII

196. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

197. Defendants deny the allegations in paragraph 197.

198. Defendants deny the allegations in paragraph 198.

199. The allegations in paragraph 199 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

200. The allegations in paragraph 200 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count XIX

201. Defendants incorporate the preceding paragraphs by reference as

     though full set forth herein.

                               23

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 23 of 32
202. Defendants deny the allegations in paragraph 202.

203. Defendants deny the allegations in paragraph 203.

204. Defendants deny the allegations in paragraph 204.

205. The allegations in paragraph 205 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

             Plaintiff’s Designation of Count XX

206. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

207. Defendants deny the allegations in paragraph 207.

208. Defendants deny the allegations in paragraph 208.

209. Defendants deny the allegations in paragraph 209.

210. Defendants deny the allegations in paragraph 210.

211. The allegations in paragraph 211 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                Plaintiff’s Designation of Count XXI

212. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

                               24

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 24 of 32
213. The allegations in paragraph 213 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants admit the allegations

     therein.

214. The allegations in paragraph 214 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

215. The allegations in paragraph 215 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                Plaintiff’s Designation of Count XXII

216. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

217. Defendants deny the allegations in paragraph 217.

218. Defendants deny the allegations in paragraph 218.

219. The allegations in paragraph 219 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

                               25

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 25 of 32
220. The allegations in paragraph 220 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

           Plaintiff’s Designation of County XXIII

221. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

222. The allegations in paragraph 222 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

223. The allegations in paragraph 223 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

224. The allegations in paragraph 224, including subparts a-g, contain

     legal conclusions, not statements of fact; therefore, no response is

     required. To the extent a response is required, Defendants deny

     the allegations therein.

225. The allegations in paragraph 225 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

                                26

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 26 of 32
     extent a response is required, Defendants deny the allegations

     therein.

           Plaintiff’s Designation of Count XXIV

226. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

227. The allegations in paragraph 227 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

228. The allegations in paragraph 228 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

            Plaintiff’s Designation of Count XXV

229. Defendants incorporate the preceding paragraphs by reference as

     though fully set forth herein.

230. The allegations in paragraph 230 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

231. The allegations in paragraph 231 contain legal conclusions, not

                               27

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 27 of 32
     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

232. The allegations in paragraph 232 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

233. The allegations in paragraph 233 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

234. The allegations in paragraph 234 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

235. The allegations in paragraph 235 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

     extent a response is required, Defendants deny the allegations

     therein.

236. The allegations in paragraph 236 contain legal conclusions, not

     statements of fact; therefore, no response is required. To the

                               28

Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 28 of 32
           extent a response is required, Defendants deny the allegations

           therein.

                   Plaintiff’s Designation of Jury Demand

     237. Defendants also request a trial by jury of all issues triable to a

           jury.

     238. Defendants further deny that Plaintiff is entitled to any relief

           that she requested in her prayer for relief.

                           Affirmative Defenses

1.      Plaintiff has failed to state a claim upon which relief can be granted.

        This suit should therefore be dismissed pursuant to Fed. R. Civ. P.

        12(b)(6).

2.      Plaintiff’s claims against Defendants are barred by qualified

        immunity and good faith immunity. Defendants did not “violate

        clearly established statutory or constitutional rights of which a

        reasonable person would have known.” Pearson v. Callahan, 555

        U.S. 223, 232 (2009).

3.      Plaintiff failed to mitigate her damages, and therefore her claim is

        barred in whole, or in part.

4.      Plaintiff’s claims are barred by the doctrine of merger in that they

        assert more than one claim but the injury and the damages are the

        same for each claim, and Plaintiff is not permitted to recover more

                                       29

     Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 29 of 32
        than once for any injury. Any award from a jury must be merged to

        prevent a plaintiff from gaining a double recovery.

5.      Plaintiff’s injuries and damages, if any, were directly caused or

        directly contributed to by her own fault, negligence, or intentional

        acts.

6.      Plaintiff’s injuries and damages, if any, were caused by Plaintiff or

        the acts of individuals and entities other than Defendants Bearden,

        Mosier, and Mustain, and who were beyond the control of these

        Defendants.

7.      All actions that Defendants may have taken toward Plaintiff were

        done in compliance with all applicable laws.

8.      Plaintiff’s claims against Defendants are barred by the applicable

        statute of limitations.

9.      Plaintiff has failed to plead sufficient facts to justify an award of

        punitive damages.

10.     An award of punitive damages would violate Defendants’ Due

        Process rights.

11.     To the extent Plaintiff raises any claims for which she failed to

        exhaust administrative remedies, such claims are barred. Woodford

        v. Ngo, 548 U.S. 81, 88 (2006).

12.     Defendants incorporate by reference each and every additional

                                      30

      Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 30 of 32
           affirmative defense that may be uncovered or made known during

           the investigation and discovery of this case.

   13.     Defendants specifically reserve the right to amend this answer to

           include affirmative defenses at any time they are discovered.

         Accordingly, Defendants Bearden, Mosier, and Mustain move for

dismissal of Plaintiff’s claims with prejudice and for such further relief as the

Court deems just and proper.

                                Respectfully submitted,

                                ERIC S. SCHMITT
                                Attorney General

                                /s/ Nicolas Taulbee
                                Nicolas Taulbee
                                Missouri Bar Number 61065
                                Assistant Attorney General
                                615 East 13th Street, Suite 401
                                Kansas City, Missouri 64106
                                Telephone: (816) 889-5000
                                Facsimile: (816) 889-5006
                                Email:      Nicolas.Taulbee@ago.mo.gov
                                Attorneys for Defendants
                                Bearden, Mosier, and Mustain




                                        31

         Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 31 of 32
                            Certificate of Service

      I hereby certify that on April 6, 2021, I filed the foregoing electronically

with the Clerk of Court to be served by operation of the Court’s electronic

filing system upon all counsel of record.



                                            /s/ Nicolas Taulbee
                                            Assistant Attorney General




                                       32

      Case 5:19-cv-06022-BP Document 75-1 Filed 04/06/21 Page 32 of 32
